UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07513 ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2008 Date of reporting period: September 30, 2007 Item 1. Schedule of Investments: Putnam International Growth and Income Fund The fund's portfolio 9/30/07 (Unaudited) COMMON STOCKS (98.2%)(a) Shares Value Aerospace and Defense (0.6%) MTU Aero Engines Holding AG (Germany) 111,644 Airlines (1.1%) Singapore Airlines, Ltd. (Singapore) 1,084,540 Automotive (6.4%) Bayerische Motoren Werke (BMW) AG (Germany) 209,742 13,536,473 DaimlerChrysler AG (Germany) 253,538 25,555,671 Denso Corp. (Japan) 334,500 12,571,482 Renault SA (France) 101,211 14,675,755 Suzuki Motor Corp. (Japan) 369,200 10,896,283 Banking (17.0%) Allied Irish Banks PLC (Ireland) 443,818 10,765,826 Banco Bilbao Vizcaya Argentaria SA (Spain) 463,126 10,864,119 Banco Santander Central Hispano SA (Spain) 1,283,046 24,953,509 Barclays PLC (United Kingdom) 1,640,565 19,980,713 BNP Paribas SA (France) 234,560 25,684,392 Commerzbank AG (Germany) 148,300 6,007,587 Daegu Bank (South Korea) 456,470 8,411,769 DnB Holdings ASA (Norway) 848,400 13,020,335 HBOS PLC (United Kingdom) 334,693 6,259,882 HSBC Holdings PLC (London Exchange) (United Kingdom) 708,975 13,115,212 KBC Groupe SA (Belgium) 96,802 13,326,471 National Bank of Canada (Canada) 214,600 11,773,404 Royal Bank of Scotland Group PLC (United Kingdom) 1,319,679 14,169,789 Societe Generale (France) 34,397 5,775,861 Unibanco-Uniao de Bancos Brasileiros SA ADR (Brazil) 63,600 8,366,580 UniCredito Italiano SpA (Italy) 1,396,750 11,958,135 Basic Materials (1.5%) Anglo American PLC (United Kingdom) 269,681 Chemicals (1.4%) BASF AG (Germany) 77,258 10,693,226 LG Chemical, Ltd. (South Korea) 54,950 5,747,910 Commercial and Consumer Services (0.7%) Sodexho Alliance SA (France) 120,726 Communications Equipment (2.1%) Nokia OYJ (Finland) 436,803 16,616,490 Telefonaktiebolaget LM Ericsson AB Class B (Sweden) 2,303,800 9,235,245 Computers (2.1%) Mitsubishi Electric Corp. (Japan) 1,179,000 14,742,749 Wincor Nixdorf AG (Germany) 122,052 10,101,048 Conglomerates (2.5%) Investor AB Class B (Sweden) 453,600 11,664,201 Mitsubishi Corp. (Japan) 585,500 18,426,879 Construction (1.3%) Buzzi Unicem SpA (Italy) 307,500 8,003,197 NCC AB Class B (Sweden) 300,200 7,532,986 Consumer (1.7%) Christian Dior SA (France) 66,915 8,568,466 Matsushita Electric Industrial Co., Ltd. (Japan) 659,000 12,321,454 Distribution (1.4%) Jeronimo Martins, SGPS, SA (Portugal) 1,258,585 7,740,221 Samsung Corp. (South Korea) 121,620 8,926,787 Electric Utilities (3.0%) E.On AG (Germany) 77,604 14,357,660 Enel SpA (Italy) 1,877,390 21,270,051 Electrical Equipment (0.7%) Bekaert SA (Belgium) 43,511 5,836,690 Tognum AG 144A (Germany) (NON) 79,200 2,486,231 Electronics (3.0%) Chartered Semiconductor Manufacturing, Ltd. (Singapore) (NON) 8,298,000 6,076,356 Compal Electronics, Inc. (Taiwan) 6,320,445 7,133,508 Samsung Electronics Co., Ltd. (South Korea) 21,323 13,384,520 Toshiba Corp. (Japan) 1,010,000 9,398,911 Engineering & Construction (1.0%) Daito Trust Construction Co., Ltd. (Japan) 241,400 Financial (1.6%) ORIX Corp. (Japan) 47,610 10,782,145 Shinhan Financial Group Co., Ltd. (South Korea) 127,790 8,256,347 Food (3.7%) Nestle SA (Switzerland) 46,168 20,756,352 Orkla ASA (Norway) 950,850 16,992,383 Toyo Suisan Kaisha, Ltd. (Japan) 380,000 7,143,879 Forest Products and Packaging (0.5%) Travis Perkins PLC (United Kingdom) 211,341 Health Care Services (1.1%) Suzuken Co., Ltd. (Japan) 400,300 Household Furniture and Appliances (0.6%) Electrolux AB Class B (Sweden) 322,000 Insurance (7.3%) Allianz SE (Germany) 130,367 30,479,487 Axa SA (France) 524,149 23,469,360 ING Groep NV (Netherlands) 324,011 14,392,373 Zurich Financial Services AG (Switzerland) 64,213 19,278,252 Investment Banking/Brokerage (3.2%) 3i Group PLC (United Kingdom) 426,616 8,698,975 Credit Suisse Group (Switzerland) 276,206 18,353,584 Deutsche Bank AG (Germany) 386 49,780 UBS AG (Switzerland) 212,139 11,415,715 Manufacturing (1.4%) Glory, Ltd. (Japan) 357,100 11,339,915 NSK, Ltd. (Japan) 688,000 6,033,539 Metals (5.2%) Boliden AB (Sweden) 615,750 13,131,089 JFE Holdings, Inc. (Japan) 201,700 14,232,998 Salzgitter AG (Germany) 61,257 12,039,525 Teck Cominco, Ltd. Class B (Canada) 167,600 7,966,652 Voest-Alpine AG (Austria) 177,187 15,321,385 Natural Gas Utilities (0.9%) Tokyo Gas Co., Ltd. (Japan) 2,300,000 Oil & Gas (8.6%) BP PLC (United Kingdom) 2,812,083 32,638,469 China Petroleum & Chemical Corp. (China) 13,138,000 16,205,188 Lukoil ADR (Russia) 78,700 6,525,804 Petroleo Brasileiro SA ADR (Brazil) (S) 165,690 12,509,595 Royal Dutch Shell PLC Class B (Netherlands) 198,604 8,172,440 Statoil ASA (Norway) 329,382 11,231,641 Total SA (France) 194,743 15,844,648 Pharmaceuticals (3.5%) Daiichi Sankyo Co., Ltd. (Japan) 301,500 9,050,003 Merck KGaA (Germany) 18,962 2,289,012 Merck KGaA 144A (Germany) 26,480 3,196,553 Ono Pharmaceutical Co., Ltd. (Japan) 271,300 14,536,960 Roche Holding AG (Switzerland) 73,533 13,343,778 Photography/Imaging (1.0%) Fuji Photo Film Cos., Ltd. (Japan) 276,000 Publishing (0.4%) Mecom Group PLC (United Kingdom) (NON) 3,244,651 Railroads (0.7%) East Japan Railway Co. (Japan) 1,141 Real Estate (0.5%) Great Eagle Holdings, Ltd. (Hong Kong) (R) 1,555,000 Retail (2.9%) Lawson, Inc. (Japan) 243,100 7,680,134 Onward Kashiyama Co., Ltd. (Japan) 854,000 8,626,784 Pinault-Printemps-Redoute SA (France) 53,604 10,091,768 Praktiker Bau- und Heimwerkermaerkte AG (Germany) 233,242 8,736,342 Semiconductor (0.5%) Greatek Electronics, Inc. (Taiwan) 3,881,520 Shipping (0.6%) Neptune Orient Lines, Ltd. (Singapore) 2,054,000 Telecommunications (3.4%) BCE, Inc. (Canada) 314,400 12,627,904 Koninklijke (Royal) KPN NV (Netherlands) 548,467 9,524,334 Vodafone Group PLC (United Kingdom) 5,224,597 18,859,635 Telephone (0.7%) Telefonos de Mexico SA de CV (Telmex) (Mexico) 4,784,058 Tobacco (0.9%) Japan Tobacco, Inc. (Japan) 1,991 Trucks & Parts (0.7%) GKN PLC (United Kingdom) 1,116,704 Utilities & Power (0.8%) Tenaga Nasional Berhad (Malaysia) 3,537,700 Total common stocks (cost $1,006,200,325) SHORT-TERM INVESTMENTS (1.0%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 4.50% to 6.49% and due dates ranging from October 1, 2007 to November 27, 2007 (d) $10,874,058 $10,856,550 Putnam Prime Money Market Fund (e) 11,566,847 11,566,847 Total short-term investments (cost $22,423,397) TOTAL INVESTMENTS Total investments (cost $1,028,623,722)(b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/07 (aggregate face value $199,894,351) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Australian Dollar $66,809,592 $63,994,231 10/17/07 $2,815,361 British Pound 77,866,153 76,868,108 12/19/07 998,045 Canadian Dollar 58,745,711 55,262,723 10/17/07 3,482,988 Japanese Yen 3,772,645 3,769,289 11/21/07 3,356 Total FORWARD CURRENCY CONTRACTS TO SELL at 9/30/07 (aggregate face value $168,415,639) (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $54,352,577 $52,134,735 12/19/07 $(2,217,842) Japanese Yen 47,562,551 46,363,285 11/21/07 (1,199,266) Norwegian Krone 28,715,720 26,762,956 12/19/07 (1,952,764) Swedish Krona 20,248,639 19,084,949 12/19/07 (1,163,690) Swiss Franc 24,902,636 24,069,714 12/19/07 (832,922) Total $(7,366,484) NOTES (a) Percentages indicated are based on net assets of $1,203,866,306 . (b) The aggregate identified cost on a tax basis is $1,032,252,400 resulting in gross unrealized appreciation and depreciation of $201,331,078 and $28,570,797 respectively, or net unrealized appreciation of $172,760,281. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2007, the value of securities loaned amounted to $10,441,650. The fund received cash collateral of $10,856,550 which is pooled with collateral of other Putnam funds into 52 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $133,794 for the period ended September 30, 2007. During the period ended September 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $76,549,504 and $74,204,325 respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at September 30, 2007. At September 30, 2007, liquid assets totaling $31,411,978 have been designated as collateral for open forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at September 30, 2007: (as a percentage of Portfolio Value) Austria 1.3% Belgium 1.6 Brazil 1.7 Canada 2.7 China 1.3 Finland 1.4 France 9.3 Germany 12.1 Hong Kong 0.5 Ireland 0.9 Italy 3.4 Japan 19.6 Malaysia 0.8 Mexico 0.7 Netherlands 2.7 Norway 3.4 Portugal 0.6 Russia 0.5 Singapore 2.2 South Korea 3.7 Spain 3.0 Sweden 4.0 Switzerland 6.9 Taiwan 1.1 United Kingdom 12.6 Other 2.0 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At September 30, 2007, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's
